{¶ 59} I respectfully dissent from the majority's opinion affirming the trial court's declaration that the restrictive covenants are reasonable and enforceable. Specifically, I take issue with whether the noncompetition and nonsolicitation provisions in this case are unduly restrictive based on their duration, the first factor under Raimonde v.Van Vlerah (1975), 42 Ohio St.2d 21, 71 O.O.2d 12,325 N.E.2d 544. While I believe that five-year and ten-year time periods for these types of restrictive covenants are rare and rarely enforced, nonetheless I would hold that their enforcement commenced when the asset-purchase agreement was signed on December 1, 1998. Therefore, the noncompetition agreement expired in 2003 and is moot, and the nonsolicitation agreement expires in December 2008.